Burnett, J., delivered the opinion of the Court
Terry, C. J., and Field, J., concurring.
Indictment and conviction for murder in the first degree.
We have carefully examined the voluminous testimony in the record, and we can see no substantial contradiction in the evidence of the different witnesses. Taking the testimony for the prosecution alone, and leaving out that of the defence, and we must say that we can not see any ground upon which the verdict could stand. The principles laid down by us in the case of The People v. Payne, (8 Cal. Rep., 841,) are quite applicable to the facts of the present case. It is with reluctance that we disturb the verdict of a jury in any case; but, from the testimony, as stated in the record, it seems most manifest that the verdict must have been given under a state of great excitement, preventing a fair and just trial. The Court below should have granted a new trial.
Judgment reversed, and cause remanded.